PER CURIAM.
The judgment vacating the verdict of the jury and directing a verdict in favor of the defendant is affirmed on the opinion of the District Court, 103 F.Supp. 631.
The plaintiff also appeals from an order of April 6, 1951, granting the defendant’s motion to vacate the plaintiff’s notice to amend his complaint to add a new claim for alleged failure promptly to repatriate the plaintiff and to provide him with proper medical and hospital care. A renewal at the trial of the plaintiff’s motion to amend was also denied. The refusal to permit the addition of a third claim more than three years after the complaint was filed was clearly justified on the ground of laches and we do not think that there was any abuse of discretion. See 3 Moore, Federal Practice p. 835 (2d ed.).
Affirmed.